Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/2022 regarding the rejection under 103(a) in view of Coombs in view of Hochstrasser EP 0 326 839 have been fully considered but they are not persuasive. 
Beginning on page of the response, the applicant argues that “O-rings and gaskets” are not elongated.  The claim is currently amended to include “elongated….along the interface”.  O-rings and gaskets work by extending along the interface between two parts.  The O-rings and gaskets are squeezed by the periphery of the parts.  The dimension along the periphery is generally understood to be longer than the short width of the seal perpendicular to the periphery. The examiner is unclear why applicant believes the “radial direction” does not qualify for the elongated direction of the seal.  
The applicant goes on to argue that since the O-ring becomes flush with the surfaces upon which they are pressed means it is not contoured along the interface.  However, being pressed flushed is exactly the requirement of the seal being contoured along the interface.  The O-ring does not flatten itself in an arbitrary fashion, but only by contouring to the edge of the surface which it is sealing. Should that surface have bumps or indentations, the O-ring shapes itself to that surface. This is the common understanding and definition of an O-ring not an unreasonably broad interpretation. 
Further, the applicant argues that Coombs provides no motivation to want to modify the central core with a seal.  The examiner disagrees.  Coombs clearly states P.0045 that “Sealing of the liquid path is obtained by tightening tube connectors…inserted into parts 102 and 104, forcing the flat-faced top and bottom funnels (106 and 108) against the central core (110).”  Coombs is teaching that a seal is required between the funnels and the central core. Rather than having a separate seal member, Coombs relies on the moldability of the funnels 106 and 108. But one of ordinary skill in the art would recognize the possibility and desirability of switching the roles, making the central core 110 be the molding component that is squeezed to seal with the funnels.  It is well known in the art that the flexibility of seals causes them to fail over time and by making only the central core the flexible component with rigid funnel connectors, only the central core part will need to replaced as the seal fails rather than needing to replace a plurality of parts. 
The applicant further argues that the seal of Hochstrasser does not extend along an interface with a continuous contoured surface along the interface.  The examiner disagrees.  The seal 20 of Hochstrasser necessarily extends along the entire interface of the surfaces it is providing a seal between. If it was not continuous along the entire interface, the seal would leak and not be functional. 
The applicant argues that the seal of Hochstrasser is not “saddle-shaped”.  The examiner disagrees. Without a specific definition clearly redefined in the disclosure, the examiner turns to the generally held definition for interpretation. A saddle shape, according to Merriam-Webster, is a shape “bent down at the sides so as to give the upper part a rounded form”.  In the case of Hoschstrasser, the seal is [AltContent: textbox (Figure 4
Bent down sides)][AltContent: arrow][AltContent: arrow][AltContent: arrow]a saddle shape, V-shaped or U-shaped as defined in the specification or as shown by image below.  






For this reason, claims are rejected as described below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coombs U.S. Publication 2017/0370826 in view of Hochstrasser EP 0326839.
With respect to claim 1 and 19, Coombs discloses a flow cell system comprising:
A housing forming an enclosed and elongated fluid channel arranged along a first axis (Figure 1, housing 100, Figure 2, fluid channel = flow cell central portion 214)
An inlet arranged to connect a first outer surface area of the housing to the first end of the fluid channel and an outlet arranged to connect a second outer surface area to a second end of the fluid channel (Figure 2, inlet = funnel 106, outlet = funnel 108, P.0045)
A first light guide and a second light guide concentrically arranged along a second axis and on opposite side walls of the fluid channel (Figure 2, light guides = light pipes 112)
Wherein the housing comprises at least a first part, a second part, and a body located between the first and the second part (Figure 1 and 2, first part = funnel 106, second part = funnel 108, body= central core 110, P.0045)
Wherein the first part and the second part together form the fluid channel (P.0045)
The body is elongated and has a continuous contoured surface along the interface between the first part and the second part (Figure 2, seal body = central core 110, P.0045, contoured = matches flat faced funnels 106, 108)
However, Coombs fails to specifically disclose the body (central core 110) is a seal body. 
Hochstrasser discloses a releasable sealing system comprising:
A seal body is elongated and has a continuous contoured surface extending along the interface between the first part and the second part (Figure 4, seal 20, wherein first part = 30 and second part = 62)
The seal body defines a saddle shaped surface (Figure 4, seal 20)
Hochstrasser discloses how these sealing arrangements can be used wherever two openings aligned with each other in a flow direction and sealing surface parallel to one another (Description, 2nd paragraph).  It would be obvious to one of ordinary skill in the art to replace the central core of Coombs 110 with a sealing member of Hochstrasser for the connecting the two parts of the flow cell of Coombs since they both require water tight sealing to create a more tolerable surface alignment and not require exertion of excessive pressure. (Description, 4th paragraph). By replacing the central core of Coombs with a flexible gasket as in Hochstrasser, the funnels would not be required to be compressed for sealing and would last longer. Replacement of a single central core gasket would be simplify and be less expensive than needing to replace two separate conforming components on each side. 

With respect to claims 2-6, 17, 18, Coombs in view of Hochstrasser discloses all the limitations as applied to claim 1 above. In addition, Coombs discloses:
The first light guide comprises an exit surface, where light is emitted, arranged adjacent to the first side wall of the fluid channel, and wherein the second light guide comprises an entrance surface where the emitted light is received, arranged adjacent to a second opposing side wall of the fluid channel, wherein the exit surface and entrance surface is separated by a distance (Figure 2, exit surface = internal edge of light pipe 112, entrance surface = internal edge of light pipe 112, P.0043)
Wherein the first part is configured to form the enclosed and elongated channel arranged along the first axis, the fluid channel having an open side and the corresponding second part is configured to close the open side of the fluid channel (Figure 1, 2, first part = upper part 102, second part = bottom part 104, P.0043)
The seal encloses edges of opposing surfaces of the first and second part (Figure 1, screws 114 extend through open bores in 104 and 102, funnel edges 106 and 108, P.0045)
The seal comprises a first and second bore arranged on the second axis wherein the first bore is arranged to allow the first light guide to protrude through the first bore and the second light guide protrude through the second bore (Figure 2, seal = funnels 106 and 108 combined with screws 114, bores = 101, light guide = 112)
The first light guide is enclosed in a first connector part and the second light guide is enclosed in a second connector part (Figure 2, first and second connector parts = flow cell 110)
A first fastener arranged to fasten or secure the first connector part to the housing and a second fastener arranged to fasten the second connector part to the housing (Figure 3, first fastener = screw 303B, second fastener = screws 303A, P.0045)
Wherein the first light guide and second light guide are formed by cutting a continuous light guide in a motion perpendicular to the first axis, such that the first and second light guides are separated by a desired distance (P.0043, light guides 110 made of engineering thermoplastic, wherein product by process limitation of how the light guides are made relies only on the resulting product)
The first axis extends along a first inner surface of the first part and a first inner surface of the second part (Figure 2, first axis along direction of fluid path 105, first part = 102, second part= 104)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877